Title: To George Washington from James Welch, 9 August 1798
From: Welch, James
To: Washington, George



Sir.
Kanhaw County Charleston August 9th 1798

No Doubt but you have charged me with Neglect for not Writing you before this time but being so far Distant from a Post Office has deprived me of that Previledge, I have Surveyed the 10990 Acre Tract of Land & find it wants 610 Acres to make out the Compliment called for in the Original—but I am determined to have it run over again for fear there may be some mistake made, I have also Surveyed the Cole River Tract & find it holds out for Compliment, I have got 30 Setlers on the Land, & considering the season they moved on they have fine Crops, I find there will be no Difficulty in geting as many setlers Yearly as I can furnish with Provision, the People are Emmegrating very fast to this countrey but they are Generally very poor, I expect to have 30 or 40 Setlers on from Pensylvania in the Month of November next these are people in good Circumstances  there is no News in this part of the World worth relating, Only the people appear to be unanimous in Supporting the constitution they exist under, I am Sir your Excellencys Obt Servt

James Welch

